 497303 NLRB No. 85JONES TRANSFER CO.1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.1The factfindings contained here are based on a composite of the documen-tary and testimonial evidence introduced at trial. Where necessary to do so,
in order to resolve significant testimonial conflict, credibility resolutions have
been set forth infra.Jones Transfer Company and Stephen Baynai. Case7±CA±29316June 24, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn March 28, 1991, Administrative Law JudgeIrwin H. Socoloff issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that Respondent, Jones Transfer Company,
Romulus, Michigan, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Michael Blum, Esq., for the General Counsel.Thomas Paxton, Esq., of Detroit, Michigan, for the Respond-ent.DECISIONSTATEMENTOFTHE
CASEIRWINH. SOCOLOFF, Administrative Law Judge. On acharge filed on May 30, 1989, by Stephen Baynai, an indi-
vidual, against Jones Transfer Company (the Respondent),
the General Counsel of the National Labor Relations Board,
by the Regional Director for Region 7, issued a complaint
dated July 5, 1989, alleging violations by the Respondent of
Section 8(a)(3) and (1) and Section 2(6) and (7) of the Na-
tional Labor Relations Act (the Act). The Respondent, by its
answer, denied the commission of any unfair labor practices.Pursuant to notice, trial was held before me in Detroit,Michigan, on November 1, 1989, at which the General Coun-sel and the Respondent were represented by counsel and
were afforded full opportunity to be heard, to examine and
cross-examine witnesses, and to introduce evidence. There-
after, the parties filed briefs which have been duly consid-
ered.On the entire record in this case, and from my observa-tions of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a Michigan corporation, has an officeand place of business in Romulus, Michigan, where it is en-
gaged in the intrastate and interstate motor freight transpor-
tation of automobile parts and related products. During the
year ending December 31, 1988, the Respondent, in the
course and conduct of its business operations, performed
services valued in excess of $50,000 by its interstate trans-
portation of parts and products. I find that the Respondent
is an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
Local 299, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, AFL±CIO
(the Union), is a labor organization within the meaning of
Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
A. BackgroundLocal 299 is the collective-bargaining representative of theRespondent's drivers, dock, and office employees. Stephen
Baynai, who until February 24, 1989, had been employed as
a truckdriver by the Respondent and its predecessor for a pe-
riod of 15 years, was a member in good standing in the
Union. Baynai was also a member of Teamsters for a Demo-
cratic Union (TDU), a ``dissident group'' within the Team-
sters.The Respondent summarily discharged Baynai on February24, 1989. In the instant case, the General Counsel contends
that the discharge occurred as a result of Baynai's union ac-
tivities, and because Baynai, in concert with other employ-
ees, had engaged in protest against certain actions by the Re-spondent affecting the wages, hours, and working conditions
of the unit employees. The Respondent asserts that it dis-
charged Baynai solely because, on February 4, he violated
the Respondent's established work rules.B. Facts1The Respondent utilized Baynai as a city driver, only. Itis undisputed that the employee had an excellent work record
and, for the 5-year period preceding his discharge, he did not
engage in any work rule infraction resulting in disciplinary
action or warning. Indeed, the Respondent's assigned reason
for the discharge relates solely to matters which occurred on
February 24, 1989.In March 1986, Baynai ran for the position of union stew-ard, mounting an unsuccessful challenge to the incumbent
steward of more than 20 years, Larry Prieur. Baynai's prin-
cipal campaign issue was safety. As elections for steward are
held no more often than every 3 years, and must be re-
quested, Baynai, early in 1989, discussed with the Union's
business agent and others, the possibility that he, Baynai,
would request that an election be held in March 1989. 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The parties agree that, at all times material, Antolczyk served as the Re-spondents terminal manager and was a statutory supervisor.In the years preceding his discharge, Baynai wore TDUbuttons to work and posted TDU literature on company bul-
letin boards. In May 1988, he and employee David Shinn
had a conversation with Terminal Manager Leonard
Antolczyk.2According to the credited and uncontradictedtestimony of Baynai and Shinn, Antolczyk asked Baynai if
he had gotten some of his ideas about safety from TDU.
Baynai said no, but acknowledged that he was a member of
TDU.In July 1988, the Respondent proposed a ``Change of Op-erations'' to transfer the servicing of a customer account to
another facility. Baynai discussed the matter with fellow em-
ployees and found that they were upset about it. He and em-
ployee Shinn then drafted a petition, protesting the change,
and circulated it among the dock workers and the drivers.
Baynai also voiced his opposition to the proposed change at
a union meeting held that month. Following the meeting, he
filed seven contractual grievances over the operational
change, and multiple grievances were also filed by employ-
ees Shinn and Bolton.The grievances were consolidated and were heard at thelocal level in August 1988. At that time, according to the
credited and uncontradicted testimony of Baynai and Shinn,
Respondent's president, Gary White, in the presence of
Antolczyk and Assistant Terminal Manager and Statutory
Superisor Frank Zavistoki, told Baynai, Shinn, and Bolton
that the Respondent would not change anything and he ac-
cused the employees of trying to hurt the Company. Baynai
stated that he was looking out for the interests of future, as
well as present, Jones employees. White became visibly
angry and he told Baynai that the employee was living in a
dream world and that he should be concerned about the
present, only. Ultimately, the grievances were denied and the
change was implemented.Late in 1988, the Respondent introduced a profit-sharingplan and it sent out literature concerning same to each em-
ployee. The plan included a 15-percent reduction in wage
rates. In November, Antolczyk asked Baynai to come into
the office to discuss the matter. Antolczyk, according to the
credited and uncontradicted testimony of Baynai, attempted
to explain the Company's need for the wage concession.
When Baynai asked for proof that the Company was in a dif-
ficult financial position, Antolczyk produced financial
records showing that Jones was not a profitable operation.
Baynai asked for the records for Customer First and City
Transfer Companies, and expressed the belief that the Re-
spondent was deliberately showing losses at Jones while in-
creasing its profits at the other companies it owned.
Antolczyk became angry and Baynai stated that when he,
Baynai, became steward, he would demand additional finan-
cial information. Antolczyk told Baynai that he was an ex-
tremist and that he had a bad attitude towards the Company.
Baynai stated that he could not seriously consider a proposal
which reduced wages by 15 percent and did not grant any
guaranteed benefits to the employees.A meeting at the union hall, concerning the plan, occurredlate in November, and was attended by Respondent's vice
president, Dean Duffy. According to the credited and
uncontradicted testimony of Baynai and Shinn, Duffy ex-plained the plan and a number of employees, includingBaynai, asked questions and made comments. Baynai ques-
tioned Duffy about a discrepancy between profit figures re-
ported by the American Trucking Association and those re-
ported by the Respondent. Duffy became angry and stated
that the Respondent would close its doors if the employees
did not accept the plan. Baynai said that guarantees should
be given to the employees that the money saved by the Com-
pany, under the new plan, would be spent for new equipment
and safety features. Duffy replied, stating that the employees
would not have a voice in deciding how the money was
spent. Th next day, Antolczyk told Shinn that he, Antolczyk,
had heard that Shinn and, particularly, Baynai, had been
vocal and boisterous at the meeting.Starting in November 1988, and until the time of his Feb-ruary 24, 1989 discharge, Baynai worked as a local or city
driver assigned to a ``Just In Time'' (JIT), run. Such JIT as-
signments were made pursuant to contractual arrangement
between the Respondent and Ford Motor Company under
which the Respondent obligated itself, daily, to pick up auto-
motive parts at the places of business of the various Ford
suppliers, at specified times of the day, and to deliver same
to a Ford assembly plant at a designated time. Individual JIT
drivers, each day, delivered the parts they received from the
suppliers to the Respondent's terminal. A line haul driver
then made delivery of parts to Ford.Each JIT driver received from the Respondent a sheet ofpaper listing the Ford suppliers to be visited by the driver
every day and the one-half hour ``window time'' pertaining
to each supplier, that is, the designated time for the pickup
of parts from that supplier. Baynai testified that, when first
assigned to a JIT run, he was given such a listing by Dis-
patcher Odi Cole, a statutory supervisor, and was told by
Cole to check with the driver formerly assigned to the run,
Tom Giampapa, for specific instructions. Giampapa told
Baynai to maintain the pickup schedule by being at each cus-
tomer location ``sometime within'' the designated window
period.JIT drivers are required to complete and submit, on a dailybasis, a ``Form 44,'' showing, inter alia, the number of
pieces picked up at each supplier location, the weight of such
pieces, the bill of lading number, and the driver's times of
arrival and departure. Baynai testified that, when he was first
assigned to the JIT run, he wrote down the ``window pe-
riod'' arrival and departure times on a blank form 44 and
gave this form to the dispatcher to be photocopied, and, then,
used on subsequent days. Thus, each day, while accurate in-
formation was entered on the form 44 with respect to other
items, arrival and departure times at the supplier locations
entered on the form 44 were the window times, and not the
actual times. Drivers David Shinn, Robert Kemmitz, and Al
Lauhoff testified that they, on a daily basis, followed the
same practice. Indeed, Shinn's credited and uncontradicted
testimony was that he was instructed to follow this procedure
by Assistant Terminal Manager Frank Zavistoki who told
Shinn that that was what Ford Motor Company wanted to
see.While half-hour lunch periods are built into the scheduledJIT runs coffeebreaks are not. Drivers are expected to fit in
their coffeebreaks as they can.The Respondent's work rules prohibit drivers from takingcoffeebreaks prior to making their first scheduled stops. 499JONES TRANSFER CO.Also, drivers may not go off route to take a coffeebreak.However, Baynai Shinn, Kemmitz, and Lauhoff all testified
that those rules do not apply to JIT drivers who, frequently,
take coffeebreaks before completing their first stops. Shinn
further testified that he took a coffeebreak, before making hisfirst stop, on a daily basis, and he so advised Supervisor
Cole. On occasions, he was observed while taking such
breaks by Zavistoki. Neither Cole nor Zavistoki indicated
that there was any concern about the matter. The drivers fur-
ther testified that coffeebreaks were not noted on the form
44s, that the times for scheduled lunchbreaks were not strict-
ly adhered to, that JIT drivers determined their own routes,
and that they did not remain at supplier locations for their
entire window periods. Indeed, according to the drivers, most
of the suppliers would not allow a driver to remain there for
the entire time period. Prior to February 24, 1989, the Re-
spondent neither disciplined nor discharged JIT drivers for
infractions in these regards.On February 24, Baynai testified he arrived at the terminalat his starting time, 8 a.m. After hooking up his tractor and
trailer, he left, at 8:19 a.m., and proceeded to a coffeeshop
located some 3 miles from the terminal. Baynai stayed at the
coffeeshop for approximately 20 minutes, and had coffee
with fellow JIT drivers Lanny Chalmers and Clark Cody.
Baynai then proceeded to his first scheduled stop, Mexican
Industries, arriving at approximately 9:10 or 9:15 a.m.
Baynai testified that he had, theretofore, followed this same
procedure, as Mexican Industries, whose window period is 9
to 9:30 a.m., had advised him that, daily, there would be no
one to receive him before 9:10 a.m. Baynai left the Mexican
Industries locale at 9:30 a.m., his scheduled departure time,
and proceeded to his other morning stops, making on-time
arrivals.Baynai was scheduled for lunch between 12:05 and 12:35p.m. He testified that he arrived at a restaurant for lunch, at
about noon and stayed until about 12:35 p.m., a 30- to 35-
minute period. He had lunch with fellow driver Ron Prieur,
who was at the restaurant when Baynai arrived and remained
there after he left. Baynai then proceeded to make his after-
noon stops and returned to the Jones terminal at 6:10 p.m.,
the scheduled time. He testified that he was not late for any
of his pickups . On arrival back at the terminal, he was in-
formed by Assistant Terminal Manager Zavistoki that he,
Baynai, had been followed that day and that he was being
discharged for ``stealing time.'' At a hearing held on Mon-
day, February 27, concerning a grievance filed by Baynai in
protest of the discharge, he was advised that an additional
reason for the discharge was that, in leaving the coffeeshop
on the morning of February 24, he ``backtracked'' for ap-
proximately 1 mile enroute to Mexican Industries. In this
connection, Baynai testified that JIT drivers are themselves
required to determine the safest and fastest routes, and that
he had done so in this case. Thus, he testified, the alternative
route was less safe, no faster in time, and only one-half mile
shorter in distance.As noted, on the morning of February 24, Baynai wasjoined at his coffee stop by fellow JIT drivers Lanny
Chalmers and Clark Cody, who were also breaking for coffee
prior to making their first stops. Chalmers and Cody also re-
ceived discharge notices on February 24, and they, too, filed
grievances protesting those actions. At grievance hearings
held on February 27, the Respondent agreed to reduceChalmers' discharge to a 1-day suspension, and to reduceCody's discharge to a 3-day suspension. However, the Re-
spondent refused to reinstate Baynai with imposition of dis-
cipline short of discharge. At trial, the Respondent offered no
evidence tending to explain the disparate treatment of the
three individuals.Employee Kemmitz testified that, about 1 month afterBaynai's discharge, he, Kemmitz, met with the terminal man-
ager, Antolczyk. Kemmitz stated that he thought that Baynai
had gotten a ``pretty rotten deal.'' Antolczyk replied, stating,
``well Steve got on JIT and thought we couldn't get him
... we got him.'' Kemmitz' testimony in this regard was

uncontradicted and is credited.Terminal Manager Antolczyk testified that he, alone, madethe decision to discharge Baynai, that he did not consult any-
one, and that his decision was based, solely, on his observa-
tions of Baynai's activities on February 24. Specifically,
Antolczyk testified, Baynai was discharged for ``stealing
time'' by being off route, taking an unauthorized coffee-
break, and taking an extended lunch period.According to Antolczyk, the Respondent, at that time, hadbeen placing, randomly, its drivers under surveillance and, on
February 24, he decided to follow a particular trailer from
the terminal and, when he proceeded to so, he did not know
that the trailer was being driven by Baynai. Thus, Antolczyk
testified, the drivers, while utilizing the same tractors each
day, take different trailers. However, Baynai testified that,
from the time he was first assigned to a JIT run, he drove
the same trailer each day and that it was quite distinctive in
appearance.As to his observations of February 24, Antolczyk testifiedthat he followed Baynai out of the terminal between 8:15 and
8:20 a.m., and to the coffeeshop, where he arrived at 8:25
a.m. Antolczyk offered no further testimony concerning what
he saw that day, relying, instead, on a document typed under
his supervision on February 27, and reflecting his notes made
on February 24, while following Baynai. The original notes
were not produced at trial. The document prepared on Feb-
ruary 27, and received in evidence, states that Baynai re-
mained at the morning coffee stop for some 35 minutes, and
that he did not leave until 9 a.m., and did not arrive at Mexi-
can Industries until 9:25 a.m. Further, according to this docu-
ment, Baynai failed to arrive and depart, at other morning
stops, in compliance with the window periods, that is, he was
not at those stops for the full window periods. He arrived for
his lunchbreak, the document reflects, at 11:50 a.m., and did
not depart until 12:40 p.m.Antolczyk and Assistant Terminal Manager Zavistoki testi-fied that it was necessary for JIT drivers to be at the sup-
pliers' locations for the entire window periods. Thus, they
explained the JIT program was set up by Ford to get items
from the supplier to the assembly line in a specific time pe-
riod. Under the program, the supplier is entitled to a 30-
minute period in which to ship freight. If Jones is not avail-
able to receive freight during the window period, causing the
nonshipment of a piece of freight, it must pay premium costs
to assure the timely shipment of such freight. Zavistoki con-
ceded, however, that the suppliers themselves could shorten
the window periods since, in that case, the potential liability
was their own. 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
According to Antolczyk and Zavistoki, on JIT runs, with-out scheduled coffeebreaks, the drivers were to take their
coffeebreaks at the customer locations. They were also per-
mitted to stop for coffee, so long as they remained on their
routes. Zavistoki further testified that JIT drivers were in-
structed, either by Zavistoki, himself, or by Dispatcher Cole,
that they had to be at the supplier locations for the full half-
hour window period, unless released early by the supplier.C. ConclusionsBaynai, Shinn, Kemmitz, and Lauhoff impressed me ashonest and forthright witnesses, in possession of clear and
certain recollections of the matters and events about which
they testified. I have fully credited the testimony of each of
them. On the other hand, Antolczyk displayed little inde-
pendent memory of the critical events of February 24, 1989,
relying, instead, on a document prepared several days after
that date, from notes not produced at trial. In light of
Antolczyk's lack of independent memory, the unreliability of
the document, and my unfavorable observations of his de-
meanor as a witness, I have not credited those portions of
his testimony which conflict with the testimony of the cred-
ited witnesses.The credited record evidence in this case shows thatBaynai, a 15-year employee with a good work record, be-
came active in union politics, and in a dissident movement
within the Union, in the years preceding his discharge. Dur-
ing the months prior to the February 24, 1989 discharge, he,
in concert with other employees, engaged in repeated protests
against actions of the Respondent affecting employees'
wages, hours, and working conditions. The Respondent's
highest officials knew of Baynai's activities and expressed
their anger and hostility concerning same. After the dis-charge, Antolczyk, who effectuated that action, told an em-
ployee that, while Baynai thought that the Respondent
``couldn't get him,'' Respondent, nonetheless, ``got him.''
The General Counsel has, thus, established a prima facie case
of unlawful discharge under the Act, and it is a very strong
one.The Respondent's contention that, even in the absence ofBaynai's union activities, and other protected conduct, he
would have been discharged because of his on-the-job ac-
tions of February 24, does not withstand scrutiny. The as-
signed reasons for the discharge, an unauthorized coffee-
break, an extended lunch period, and going off route, are
premised on sudden application of rules not theretofore ap-
plied to JIT drivers, incorrect factual suppositions, and dis-
parate treatment of Baynai and his fellow JIT drivers.The credible record evidence reveals that prior to February24, the Respondent did not apply its rule against coffee-
breaks before a driver's first stop, to JIT drivers. Those driv-
ers very frequently took such coffeebreaks and the Respond-
ent knew it and voiced no concern about it. Yet, on February
24, the Respondent, without warning, precipitously dis-
charged drivers Baynai, Chalmers, and Cody for their actions
in that regard. Not easily explained, and the Respondent has
made no effort to do so, is why Respondent immediately
converted the discharge actions against Chalmers and Cody
to short suspensions, but refused to consider that course of
action with respect to Baynai.The record evidence further shows that Baynai's lunch pe-riod on February 24 did not exceed the authorized time andthat, in any event, JIT drivers, as a matter of practice, do notadhere strictly to their scheduled lunchbreaks. Moreover, it
was known to the Respondent, by virtue of its surveillance
of Baynai, that driver Ron Prieur, who had lunch with
Baynai on February 24, took a longer lunch period than did
Baynai. Yet, the Respondent took no action against Prieur.As shown in the statement of facts, the Respondent per-mitted and required its JIT drivers to determine their own
routes, based on their judgments with respect to speed and
safety. There is no evidence in this case, whatsoever, that the
decisions made by Baynai in that regard, on February 24,
constituted an abuse of the discretion which the Respondent
had granted him as a JIT driver, or that the Respondent en-
tertained a reasonable belief that there had been such an
abuse of discretion.The suddenness of the discharge; the Respondent's failureto inform Baynai of the details of the alleged infraction or
permit him to offer explanation; the precipitous application,
without warning, of rules not theretofore applied; and the in-
correct factual supposition made by the Respondent to sup-
port the discharge, all suggest, in the strongest way, that the
reasons advanced by the Respondent to support the dis-
charge, are pretextual. This conclusion is further mandated
by the evidence showing the disparate treatment of Baynai
and other, similarly situated, employees. I find and conclude
that Baynai was discharged for reasons proscribed by the
Act.IV. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondent set forth in section III,above, occurring in connection with its operations described
in section I, above, have a close, intimate, and substantial re-
lation to trade, traffic, and commerce among the several
States and tend to lead to labor disputes burdening and ob-
structing commerce and the free flow of commerce.V. THEREMEDY
Having found that the Respondent has engaged in certainunfair labor practice conduct in violation of Section 8(a)(3)
and (1) of the Act, I shall recommend that it be ordered to
cease and desist therefrom and to take certain affirmative ac-
tion designed to effectuate the policies of the Act.CONCLUSIONSOF
LAW1. Jones Transfer Company is an employer engaged incommerce and in operations affecting commerce within the
meaning of Section 2(2), (6), and (7) of the Act.2. Local 299, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, AFL±
CIO is a labor organization within the meaning of Section
2(5) of the Act.3. By discharging Stephen Baynai because of his unionand other concerted activities, the Respondent has engaged in
unfair labor practice conduct within the meaning of Section
8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act. 501JONES TRANSFER CO.3If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.4Under New Horizons, interest is computed at the ``short-term Federal rate''for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C.
§6621. Interest accrued before January 1, 1987 (the effective date of the

amendment), shall be computed as in Florida Steel Corp., 231 NLRB 651(1977).5If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-tions Board'' shall read ``Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor Relations Board.''On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Jones Transfer Company, Romulus,Michigan, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discharging employees because of their union activitiesor other concerted activities protected by Section 7 of the
Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer to Stephen Baynai immediate and full reinstate-ment to his former position or, if that position no longer ex-
ists, to a substantially equivalent position, without prejudice
to his seniority or any other rights or prlvlleges.(b) Make Stephen Baynai whole for any loss of earningsand other benefits suffered as a result of the discrimination
against him. Backpay shall be computed as prescribed in
F.W. Woolworth Co
., 90 NLRB 289 (1950), with interest ascomputed in New Horizons for the Retarded, 283 NLRB1173 (1987).4(c) Expunge from its files any reference to the dischargeand notify Baynai, in writing, that this has been done.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Post at its Romulus, Michigan facility copies of the at-tached notice marked ``Appendix.''5Copies of the notice, onforms provided by the Regional Director for Region 7, afterbeing signed by the Respondent's authorized representative,shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
discharge employees because of their unionactivities or other protected concerted activities.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of their rights
under the Act.WEWILL
offer to Stephen Baynai immediate and full rein-statement to his former position or, if that position no longer
exists, to a substantially equivalent position, without preju-dice to his seniority or any other rights or privileges and WEWILLmake him whole for any loss of earnings and otherbenefits resulting from the discrimination against him, less
any net interim earnings, plus interest.WEWILL
expunge from our files any reference to the dis-criminatory discharge and notify the effected employee, in
writing, that this has been done.JONESTRANSFERCOMPANY